Attachment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 03/12/2021 in which claims 7, 18, 23-24, and 28 were canceled; claims 21-22 and 25-27 were withdrawn; and claims 1, 8-9, 14, and 21 were amended.  All the amendments have been thoroughly reviewed and entered. Pending claims 1-6, 8-17, and 19-20 remain rejected as set forth below.


Upon entry of the amendment (s) for purposes of appeal:
Claims 1-4, 8-10, 13-17 and 19 would be rejected under 35 U.S.C. 103 for the reasons set forth on pages 3-5 of the final rejection dated 12/16/2020, including reasons set forth below which address Applicant additional arguments regarding the teachings of the prior arts of record.
		Applicant response traverses this rejection on page 8 of the Remarks filed 	03/12/2021 by arguing that the polymer required by amended claim 1 is 	amphiphilic, which the polymer used in Kalombo is not. Applicant further alleged 	that PLGA used in Kalombo is the entirety of a polymer, not a segment of a 	polymer, and stearic acid is not a polymer. Applicant further alleged that the 	carboxylic acid group in stearic acid is by no means the polar terminal group of a 	polymer. 

	In response, the Examiner disagrees. The polymeric nanoparticle of Kalombo is indeed form of a polymer containing PLGA (a non-polar segment within the scope of the claimed invention, as evidenced by dependent claim 8) and stearic acid (a carboxylic acid containing a carboxyl group (-COOH) at the end and a polar terminal group within the scope of the claimed invention, as evidenced by dependent claims 10 and 14). As 

		Applicant response further traverses the rejection on page 8 (last 	paragraph) of the Remarks filed 03/12/2021 by arguing that the specification 	pointed out that a polymer containing a non-polar segment and a polar terminal 	group must be used to form a polymeric shell having a thickness less than 25 	nm, and Kalombo fails to teach any polymeric shell less than 25 nm in thickness.

In response, the Examiner disagrees. The 103 rejection was based on the combined teachings of Kalombo and Zhao. Zhao teaches and provides guidance for optimizing the polymeric shell of a polymeric nanoparticle to a thickness less than 25 nm. As discussed in the standing 103 rejection, Zhao provided the guidance to do so by teaching that the shell of the polymeric nanoparticles encapsulating a hydrophilic drug/compound which are produced by a double emulsion of water-in-oil-in-water, can be controlled or optimize to have a thickness of 15 nm or 20 nm, and such polymeric nanoparticles have high encapsulation efficiency of hydrophilic substances of up to 95%, which is also the objective of the polymeric nanoparticles of Kalombo, providing an encapsulation efficiency of hydrophilic drug of about 60% (Kalombo: [0065]). Thus, the ordinary artisan interested in maximizing the loading of the drug using polymeric nanoparticles of Kalombo and Zhao would have reasonably optimize the thickness of the polymer shell to the thickness less than 25 nm as claimed because Zhao teaches that the shell thickness of 15 nm or 20 nm for the polymeric nanoparticles improve the encapsulation efficiency of hydrophilic substances. 


		Applicant response further traverses the rejection on page 9 (of the 	Remarks filed 03/12/2021 by arguing that while Zhao teaches a polymeric shell
	Having a thickness less than 25 nm, such a thickness is achieved by varying 	PAOS/R-PAOS concentrations, not by using a polymer containing a non-polar 	segment and a polar terminal group as required by amended claim 1. Applicant 	further presented Exhibit A to support Applicant’s position.

	In response, the Examiner disagrees. Exhibit A as presented by Applicant is also evidence to support the Examiner position that the shell thickness is an optimizable parameter to achieve the desired improve encapsulation efficiency of active substances.  As per Exhibit A, Zhao disclosed that it is recognized in the prior art that the shell thickness of polymeric nanoparticle can be controlled or optimized by varying the concentration of the polymer component(s) that forms the shell (Exhibit A – Zhao et al., Abstract and page 1560, right column). This evidence from Exhibit A is also consistent with Applicant’s instant specification, which disclosed that the factors that can be adjusted to achieve the claimed shell thickness for polymeric nanoparticle include polymer weight (concentration) (specification, page 6, 2nd to last paragraph to end).
	As a result, for at least the reasons discussed above, claims 1-4, 8-10, 13-17 and 19 remain rejected as being obvious and unpatentable over the combined teachings of Kalombo and Zhao.

Claims 5-6 would be rejected under 35 U.S.C. 103 for the reasons set forth on pages 6-7 of the final rejection dated 12/16/2020, including reasons set forth below which address Applicant additional arguments regarding the teachings of the prior arts of record.
		Applicant’s response traverses this rejection on page 10 of the Remarks 	filed 03/12/2021 by relying solely on the argument presented for independent 

	In response, Applicant’s argument is not persuasive. As discussed above, 	
Applicant’s argument for claim 1 was not persuasive for the reason(s) discussed on page 2-4 of this Advisory Action, said discussion is incorporated herein in its entirety.
	As such, dependent claims 5 and 6 remain rejected as being obvious under 35 U.S.C. 103 over Kalombo, Zhao and Lien for the reason(s) of record.

Claim 11 would be rejected under 35 U.S.C. 103 for the reasons set forth on page 8 of the final rejection dated 12/16/2020, including reasons set forth below which address Applicant additional arguments regarding the teachings of the prior arts of record.
		Applicant’s response traverses this rejection on pages 10-11 of the 		Remarks filed 03/12/2021 by arguing by relying solely on the argument 	presented for independent 	claim 1 above pertaining to the claimed polymer 	containing a non-polar segment and a polar terminal group.

	In response, Applicant’s argument is not persuasive. As discussed above, 	
Applicant’s argument for claim 1 was not persuasive for the reason(s) discussed on page 2-4 of this Advisory Action, said discussion is incorporated herein in its entirety.
	As such, dependent claim 11 remains rejected as being obvious under 35 	U.S.C. 103 over Kalombo, Zhao and Smith for the reason(s) of record.



Claim 12 and 20 would be rejected under 35 U.S.C. 103 for the reasons set forth on pages 9-10 of the final rejection dated 12/16/2020, including reasons set forth below which address Applicant additional arguments regarding the teachings of the prior arts of record.
		Applicant’s response traverses this rejection on pages 11-12 of the 	Remarks filed 03/12/2021 by alleging that the polymer of Jiang contains two 	polar segments, and not a non-polar segment and a polar segment. Thus, 	Applicant alleges that Jiang, like Kalombo and Zhao, also fails to provide the 	teaching for the polymeric shell of a polymer containing a non-polar segment and 	a polar terminal group as amended claim 1. 

	In response, the Examiner disagrees. Applicant’s argument is misplaced because as discussed above, the polymer containing a non-polar segment and a polar terminal group as amended claim 1 remain to be rendered obvious by the combined teachings Kalombo and Zhao for the reasons discussed above on pages 2-4 of this Advisory Action, said discussion being incorporated herein in its entirety. 
	As such, dependent claims 12 and 20 remain rejected as being obvious under 35 U.S.C. 103 over Kalombo, Zhao and Jiang for the reason(s) of record.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOAN T PHAN/Primary Examiner, Art Unit 1613